                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 J.B., a Minor, by her Father and Custodial
 Parent, IVAN BAUBLITZ,

                        Plaintiff,

                        v.                                  CAUSE NO.: 2:18-CV-3-TLS

 UNITED STATES OF AMERICA,

                        Defendant.

                                     OPINION AND ORDER

        This matter is before the Court on the Motion for Summary Judgment filed by the

Defendant, the United States of America [ECF No. 27], pursuant to Rule 56 of the Federal Rules

of Civil Procedure. For the reasons stated below, the Court GRANTS the Defendant’s Motion for

Summary Judgment.



                                     STATEMENT OF FACTS

        The Plaintiff was injured following a collision with a vehicle owned and operated by the

United States Postal Service. Following the collision, the Plaintiff filed an administrative claim

with USPS on December 12, 2016. Upon review, USPS determined it was not liable for damages

in the current situation. USPS then sent a denial letter to Plaintiff’s counsel on June 15, 2017.

The letter contained an explanation of how to proceed if the Plaintiff did not agree with the

denial of her claim. The Plaintiff then filed suit in the Northern District of Indiana on January 2,

2018.
                                      LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56. Summary judgment is the moment in litigation where the non-moving party is required to

marshal and present the court with evidence on which a reasonable jury could rely to find in her

favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). The court’s role in

deciding a motion for summary judgment “is not to sift through the evidence, pondering the

nuances and inconsistencies, and decide whom to believe. The court has one task and one task

only: to decide, based on the evidence of record, whether there is any material dispute of fact that

requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994). “A district

court should deny a motion for summary judgment only when the non-moving party presents

admissible evidence that creates a genuine issue of material fact.” Luster v. Ill. Dep’t of Corr.,

652 F.3d 726, 731 (7th Cir. 2011) (first citing United States v. 5443 Suffield Terrace, 607 F.3d

504, 510 (7th Cir. 2010); then citing Swearnigen–El v. Cook Cty. Sheriff’s Dep’t, 602 F.3d 852,

859 (7th Cir. 2010)). Material facts are those that are outcome determinative under the applicable

law. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Additionally, a court is not “obliged to

research and construct legal arguments for parties, especially when they are represented by

counsel.” Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).



                                            ANALYSIS

A.     Statute of Limitations under 28 U.S.C. § 2401

       Under the Federal Torts Claim Act, the Plaintiff’s complaint must be filed within two

years of the injury or within six months following the mailing of a final denial. See 28 U.S.C. §

                                                  2
2401(b). The Plaintiff failed to timely file her claim with this Court. The USPS mailed the denial

letter on June 15, 2017. Def.’s Mem. in Supp. of Mot. for Summ. J. Ex. B. The six-month

deadline to file suit was therefore December 15, 2017. The Plaintiff filed the Complaint in this

case on January 2, 2018, and is thus outside of the statute of limitations.

        The Plaintiff argues that the letter was “confusing” and not clearly a final denial. Pl.’s

Resp. to Def.’s Mot. for Summ. J., ECF No. 35, p. 1. Specifically, the Plaintiff argues that the

letter “fails to state it is a denial of this final action,” quoting the letter as saying “‘if dissatisfied

with the Postal Service’s final denial of an administrative claim, a claimant may file suit in a

United States District Court no later than six months from the date the Postal Service mails the

notice of that final action.’” Id. However, the letter’s next sentence continues: “Accordingly, any

suit filed in regards to this denial must be filed no later than six (6) months from the date of the

mailing of this letter, which is the date shown above.” Id. at Ex. A. The Court does not agree

with the Plaintiff that the letter was confusing; on the contrary, the letter makes clear both that it

is the final denial and the date by which the Plaintiff must file suit. The Plaintiff has not

presented any disputed fact to contradict the letter’s own language. Cf. Gen. Cas. v. United States

Gov’t, Case No. 13-CV-5596, 2014 WL 2198487 (N.D. Ill. May 27, 2014); Brown v. Simmons,

Case No. 1:10-CV-0304, 2012 WL 3726699 (N.D. Ind. Aug. 27, 2012).



B.      Equitable Tolling and Minors

        Next, the Plaintiff argues that the statute of limitations should be equitably tolled in this

case because the victim is a minor. However, the Seventh Circuit has held that “the FTCA’s

statute of limitations is not tolled during the period of a putative plaintiff’s minority.” McCall ex




                                                     3
rel. Estate of Bess v. United States, 310 F.3d 984, 988 (7th Cir. 2002) (joining the Second, Fifth,

Eighth, Ninth, and Tenth Circuits).

        The Plaintiff, in contrast, cites a case from the Middle District of Pennsylvania. Pl.’s

Resp. to Def.’s Mot. for Summ. J., ECF No. 35, p. 2 (citing Albright v. Keystone Rural Health

Ctr., 320 F. Supp. 2d 286, 290–91 (M.D. Pa. 2004)). However, in Albright, the plaintiff’s

minority combined with the difficulty of ascertaining the defendants’ federal status led that court

to equitably toll the statute. Albright, 320 F. Supp. 2d at 291 (“Clearly, the existence of

[Pennsylvania’s Minors’ Tolling Statute] coupled with the fact that it was difficult if not

impossible to ascertain Defendants’ federal status gave rise to an extraordinary circumstance . . .

.”). Therefore, in addition to Albright considering a different state’s law in a different circuit, the

facts make the case distinguishable. The Plaintiff has presented no extraordinary circumstances

here.



                                          CONCLUSION

        Because the Plaintiff’s claim is barred by the statute of limitations and no successful

argument to toll the statute has been presented, the Defendant’s Motion for Summary Judgment

[ECF No. 27] is GRANTED. The Court DIRECTS the Clerk of Court to ENTER JUDGMENT

in favor of the Defendant and against the Plaintiff.

        Entered July 26, 2019.

                                                s/ Theresa L. Springmann
                                                CHIEF JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                   4
